Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated September 24, 2007 to the Contract Prospectus dated September 6, 2007, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current variable annuity Contract Prospectus for future reference. Effective September 17, 2007, the contract is no longer available for new issue as a tax deferred annuity under Tax Code section 403(b). X.139695-07 September 2007
